             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 1 of 14



GEOFFREY S. BERMAN
United States Attorney
Southern District of New York
By:     BRANDON COWART
        JACOB M. BERGMAN
Assistant United States Attorneys
86 Chambers Street, 3rd Fl.
New York, NY 10007
Tel.: (212) 637-2693/2776
Email: brandon.cowart@usdoj.gov
        jacob.bergman@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                   COMPLAINT
                       Plaintiff,

                                                   Case No. 18 CV 9146
               v.


METROPOLITAN RETINA ASSOCIATES,
P.C., and DR. KENNETH S. FELDER, M.D.,

                       Defendants.

            The United States of America, by its attorney, Geoffrey S. Berman, United States

Attorney for the Southern District of New York, alleges for its complaint-in-intervention as

follows:

                                    PRELIMINARY STATEMENT

       1.      This is a civil fraud action brought by the United States of America (the “United

States” or the “Government”) against Metropolitan Retina and Dr. Kenneth S. Felder (“Dr.

Felder” and collectively, “Defendants”) under the False Claims Act (the “FCA”), 31 U.S.C. §§

3729-3733, to recover treble damages sustained by, and civil penalties owed to, the Government

arising out of Defendants’ submission of false and fraudulent claims for reimbursement to the
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 2 of 14



Medicare Program, Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq.

(“Medicare”), and the New York State Medicaid Program, Title XIX of the Social Security Act,

42 U.S.C. § 1396 et seq. (“Medicaid”).

       2.        Metropolitan Retina is an ophthalmology practice owned and operated by Dr.

Kenneth Felder. As set forth more fully below, from 2010 through 2017, Defendants engaged in

two separate fraudulent schemes, each resulting in the submission of false and fraudulent claims

for reimbursement from Medicare and Medicaid. In the first scheme, Defendants submitted

claims for fluorescein angiography procedures that were of such poor quality, so as to be

worthless. The images produced by these procedures were often out focus, contained no

fluorescein dye, and/or failed to capture the appropriate portions of the eye. Sometimes,

Defendants failed to capture any images at all in procedures billed to Medicare and Medicaid. In

the second scheme, Defendants billed Medicare and Medicaid for ophthalmologic ultrasounds

that were either not performed or not supported by any documentation in the relevant patients’

medical files.

                                  JURISDICTION AND VENUE

       3.        This Court has jurisdiction over the claims brought under the False Claims Act

pursuant to 31 U.S.C. § 3730(a) and 28 U.S.C. §§ 1331 and 1345.

       4.        Venue lies in this District pursuant to 31 U.S.C. § 3732(a) and 28 U.S.C. §§

1391(b) and 1391(c) because Defendants transact business in this district.

                                             PARTIES

       5.        Plaintiff is the United States of America suing on its own behalf and on behalf of

the United States Department of Health and Human Services (“HHS”), and its component

agency, the Centers for Medicare and Medicaid Services (“CMS”), and is responsible for




                                                  2
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 3 of 14



overseeing the Medicare and Medicaid programs.

       6.      Defendant Metropolitan Retina (“Metro Retina”) is an ophthalmology practice

located in Manhattan and Brooklyn.

       7.      Defendant Dr. Kenneth Felder is a licensed and board certified ophthalmologist

who is Metro Retina’s sole owner and sole physician.

                                             FACTS

       A. The Medicare Program

       8.      In 1965, Congress enacted Title XVIII of the Social Security Act, known as the

Medicare program, to pay for the costs of certain healthcare services. Entitlement to Medicare is

based on age, disability or affliction with end-stage renal disease. See 42 U.S.C. §§ 426, 426A.

HHS is responsible for the administration and supervision of the Medicare program. CMS is an

agency of HHS and is directly responsible for the administration of the Medicare program.

       9.      Medicare has several parts, including Part A (which is primarily for hospital-

based charges) and Part B (which is primarily for physician-based charges and other ancillary

services). Claims for Medicare Part B services are submitted on CMS form 1500.

       B. The Medicaid Program

       10.     Pursuant to the provisions of Title XIX of the Social Security Act, 42 U.S.C.

§ 1396 et seq., the Medicaid program was established in 1965 as a joint federal and state

program created to provide financial assistance to individuals with low income to enable them to

receive medical care. Under Medicaid, each state establishes its own eligibility standards,

benefit packages, payment rates and program administration rules in accordance with certain

federal statutory and regulatory requirements. The state directly pays the health care providers

for services rendered to Medicaid recipients, including physician-based services, with the state

obtaining the federal share of the Medicaid payment from accounts which draw on the United


                                                3
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 4 of 14



States Treasury. See 42 C.F.R. §§ 430.0 et al. The federal portion of each state’s Medicaid

payments, known as the Federal Medical Assistance Percentage (“FMAP”), is based on the

state’s per capita income compared to the national average. See 42 U.S.C. § 1396d(b).

       11.     Providers who participate in the Medicaid program, including both physicians and

pharmacies, must sign enrollment agreements with their states that certify compliance with the

state and federal Medicaid requirements. Although there are variations among the states, the

agreements require, in substance, that the Medicaid providers agree to comply with all state and

federal laws and Medicaid regulations in connection with providing service or supplies to

patients and billing the state Medicaid program for services or supplies furnished.

       12.     Furthermore, in many states, Medicaid providers, including both physicians and

pharmacies, must affirmatively certify, as a condition of payment of the claims submitted for

reimbursement by Medicaid, compliance with applicable federal and state laws and regulations.

       13.     In New York, physicians and pharmacies must periodically sign a “Certification

Statement for Provider Billing Medicaid,” in which the provider certifies that claims submitted

“to the State’s Medicaid fiscal agent, for services or supplies furnished,” “will be subject to the

following certification. . . . I (or the entity) have furnished or caused to be furnished the care,

services, and supplies itemized and done so in accordance with applicable federal and state laws

and regulations.”

       14.     Health care providers must assure that all services for which they submit claims

for Medicare and Medicaid payment are “of a quality which meets professionally recognized

standards of health care.” 42 U.S.C. § 1320c-5(A)(2).

       15.     Further, Medicare and Medicaid covers, and participating providers agree to

submit, claims only for services that are medically necessary to diagnose and treat illness or




                                                   4
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 5 of 14



injury, and for which the provider maintains adequate supporting documentation corroborating

the treatment administered and for which reimbursement is sought. 42 U.S.C. § 1395y(a)(1)(A).

       C. CPT Codes

       16.     In order to receive reimbursement payments from the Government for medical

services covered by Medicare and Medicaid, a provider must submit claims for payment

containing Current Procedural Terminology (“CPT”) codes. These codes are a set of

standardized medical codes developed and maintained by the American Medical Association.

CPT codes are used to describe and report medical, surgical and diagnostic procedures and

services to public and private health insurance programs for medical billing purposes.

       17.     The United States uses CPT codes to determine both coverage, i.e., if it will pay

for the billed medical procedures and services, and reimbursement, i.e., how much it will pay for

the billed medical procedures and services.

       18.     Each procedure or service or item furnished to a patient has a specific CPT code.

Further, each CPT code receives a certain level of reimbursement, which may vary depending on

what other codes are simultaneously submitted. The amount of money a physician is paid by

Medicare and/or Medicaid for a service rendered to a patient depends on which CPT codes are

submitted as part of the corresponding claim.

       19.     A treating physician must order reasonable and necessary services, appropriately

document the justification and administration of these services, submit claims only for those

codes that correlate with the notes made by the physician in the medical record, and adhere to

coding guidelines when assigning applicable codes. See 42 U.S.C. § 1320c-5(a); 42 C.F.R. §

424.32(a)(2); 18 NYCRR § 540.7(a)(10).

       20.     Further, for all CPT Codes, the procedure must be documented sufficiently by the

physician or qualified non-physician practitioner in the patient’s medical record to support any


                                                5
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 6 of 14



claim submitted to Medicare and/or Medicaid for the service and/or procedure. See Medicare

Claims Processing Manual, Chap. 12 at § 30.6.1, Rev. 3873, 10-6-17; 18 NYCRR §

540.7(a)(10).

       D. Fluorescein Angiography

       21.      Fluorescein angiography is an imaging test that highlights the blood circulation in

the retina and choroid (the pigmented area between the retina and the white of the eye), and is

used to aid in the diagnosis and treatment of retinal, choroidal and optic nerve disorders. It is

performed by injecting fluorescein into a vein, and taking a series of photographs of the eye

fundus (i.e., the interior surface of the eye) over time as the fluorescein flows through the blood

vessels in the eye. The dye leaks from damaged vessels, indicating the presence of certain ocular

diseases such as macular edema.

       22.      Fundus images captured through fluorescein angiography are susceptible to image

defects such as artifact errors. Artifact errors distort the image of the fundus either by adding

unwanted information or subtracting necessary information from the image. Artifact errors in

fundus images may arise from improper procedures such as incorrect camera-to-patient eye

distance, incorrect alignment of the camera to the eye or retina camera malfunction.

       23.      Fluorescein angiography is billed under CPT code 92235. To support a claim for

fluorescein angiography, the procedure must produce an image that is free of defects and

artifacts that strip all diagnostic value from the image and render it worthless.

       E. Ultrasound Imaging

       24.      Ophthalmic ultrasound uses high-frequency sound waves to produce detailed two-

dimensional, cross-sectional views of the eye and eye orbit. This procedure may be used to

diagnose a variety of ocular diseases, including, but not limited to: tumors, detachment of the

retina, glaucoma, and cataracts.


                                                  6
               Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 7 of 14



       25.       Ophthalmic ultrasound is billed under CPT code 76512. To support a claim for

ophthalmic ultrasounds, there must be a diagnostic ultrasound examination with permanently

recorded images and measurements, when measurements are clinically indicated. See American

Medical Association, Current Procedural Terminology, at 365 (4th Ed. 2010). In addition, a final

written report, containing the physician’s signature, must be included in the patient’s medical

record. Id.

       F. False Claims Act

       26.       The FCA establishes liability to the United States for any person who “knowingly

presents, or causes to be presented, to an officer or employee of the United States Government

. . . a false or fraudulent claim for payment or approval,” 31 U.S.C. § 3729(a)(1), or “knowingly

makes, uses, or causes to be made or used, a false record or statement material to a false or

fraudulent claim,” § 3729(a)(1)(B). “Knowingly” is defined to include actual knowledge,

reckless disregard, and deliberate indifference. Id. § 3729(b). No proof of specific intent to

defraud is required. Id.

       G. Defendants’ Fraudulent Conduct

              1. Defendants Submitted False Claims for Fluorescein Angiography That Lacked
                 Any Diagnostic Value

       27.       Between, at least 2010 and 2017, Defendants performed thousands of Fluorescein

Angiography procedures in which the resulting images contained artifacts or other defects that

stripped the images of any diagnostic value. Defendants were prohibited from billing Medicare

and Medicaid for such services.

       28.         Nevertheless, Defendants falsely billed Medicare and Medicaid for thousands of

fluorescein angiography procedures that produced images that contained artifacts or other defects

that removed any diagnostic or medical value from the procedures.



                                                 7
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 8 of 14



       29.       The vast majority of the images produced by Defendants through fluorescein

angiography exhibited one or more significant defects that removed any diagnostic or medical

value from the procedures, including, but not limited to: images that were out of focus; images in

which little to no fluorescein dye was visible; images with no peripheral images; and/or

negatives that captured no images. Neither Medicare nor Medicaid would have paid claims for

such procedures had they known that the images produced by the fluorescein angiography

procedures were so lacking in quality as to be essentially worthless.

       30.       For example, on April 2, 2012, Dr. Felder performed a fluorescein angiography

on both eyes of Patient A and Defendants billed Medicare for this service. The images captured

during this procedure were deficient because the images: were out of focus, failed to capture

adequate views of the posterior pole (the portion of the retina between the optic disc and the

macula); and contained no peripheral images. Accordingly, this fluorescein angiography had no

diagnostic value. On April 6, 2012, Medicare paid $259.31 for this service. Medicare would not

have paid this claim had it known that the fluorescein angiography testing provided by Dr. Felder

was worthless and of no medical value.

       31.       Similarly, on April 13, 2010, Dr. Felder performed a fluorescein angiography on

both eyes of Patient B and Defendants billed Medicare for the service. The images captured

during this procedure were deficient because very little to no fluorescein dye appears in any of

the retinal vessels and no peripheral images of either eye were taken. Accordingly, this

fluorescein angiography had no diagnostic value. On October 26, 2011, Medicare paid $233.58

for this service. Medicare would not have paid this claim had it known that the fluorescein

angiography testing provided by Dr. Felder was worthless and of no medical value.

       32.       Likewise, on February 10, 2012, Dr. Felder billed for a fluorescein angiography




                                                 8
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 9 of 14



performed on both eyes of Patient C and Defendants billed Medicare for the service. The images

captured during this procedure were deficient because all of the images produced were out of

focus and images of only one eye were captured despite the fact that Defendants billed Medicare

for both eyes. Accordingly, this fluorescein angiography had no diagnostic value. On February

17, 2011, Medicare paid $259.31 for this service. Medicare would not have paid this claim had

it known that the fluorescein angiography testing provided by Dr. Felder was worthless and of no

medical value.

       33.       Further, on June 25, 2010, Dr. Felder performed a fluorescein angiography on

both eyes of Patient D and Defendants billed Medicare for the service. The images captured

during this procedure were deficient in the following ways: of the 26 film negatives, 8 are

completely black; the remaining 18 images are out of focus, with only inferior blood vessels

visible on most negatives. Accordingly, this fluorescein angiography had no diagnostic value.

On July 15, 2010, Medicare paid $259.31 for this service. Medicare would not have paid this

claim had it known that the fluorescein angiography testing provided by Dr. Felder was

worthless and of no medical value.

       34.       Additionally, on June 8, 2012, Dr. Felder performed a fluorescein angiography

on both eyes of Patient E and Defendants billed Medicaid for the service. The images captured

during this procedure were deficient because no dye was injected into either eye and the images

were out of focus. Accordingly, this fluorescein angiography had no diagnostic value. On July

9, 2012, Medicaid paid $13.00 for this service. Medicaid would not have paid this claim had it

known that the fluorescein angiography testing provided by Dr. Felder was worthless and of no

medical value.

       35.       Moreover, on November 12, 2012, Dr. Felder performed a fluorescein




                                                9
             Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 10 of 14



angiography on both eyes of Patient F and Defendants billed Medicaid for the service. The

images captured during this procedure were deficient because very little to no dye was injected

into either eye and no peripheral images were taken. Accordingly, this fluorescein angiography

had no diagnostic value. On December 10, 2012, Medicaid paid $13.00 for this service.

Medicaid would not have paid this claim had it known that the fluorescein angiography testing

provided by Dr. Felder was worthless and of no medical value.

             2. Defendants Submitted False Claims for Ophthalmic Ultrasounds That Were Not
                Performed or Lacked Any Support in the Medical Records

       36.        Between at least 2010 and 2017, Defendants billed Medicare and Medicaid for

ophthalmic ultrasounds that were not performed or not supported by any documentation in the

relevant patients’ medical records. Defendants are prohibited from billing Medicare and

Medicaid for services that are not rendered or are unsupported by documentation corroborating

the treatment administered and for which reimbursement is sought.

       37.        Nevertheless, Defendants falsely billed Medicaid and Medicare for numerous

ophthalmic ultrasounds that were either not performed or lacked any supporting documentation.

Had Medicare and/or Medicaid known that Defendants were not performing the ultrasound

examinations or not supporting such examinations with adequate documentation, neither would

have paid claims for such services.

       38.        For example, on or about October 17, 2012, Defendants billed Medicare and

Medicaid for an ophthalmic ultrasound that was purportedly performed on Patient G on October

16, 2012. However, there are no records in Patient G’s file supporting this procedure or

corroborating that it ever occurred. Medicare and Medicaid paid $86.24 and $4.00, respectively,

for this service. Neither Medicare nor Medicaid would have paid for this ophthalmic ultrasound

had it known that it was either not performed at all and/or lacked any supporting documentation



                                               10
              Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 11 of 14



in the patient file.

        39.        Similarly, on or about June 12, 2012, Dr. Felder billed Medicare and Medicaid

for an ophthalmic ultrasound that he claimed he performed on Patient H on June 8, 2012.

However, there are no records in Patient H’s file supporting this procedure or corroborating that

it ever occurred. Medicare and Medicaid paid $86.24 and $4.00, respectively, for this service.

Neither Medicare nor Medicaid would have paid for this ophthalmic ultrasound had it known

that it was either not performed at all and/or lacked any supporting documentation in the patient

file.

        40.        Further, on or about March 4, 2013, Dr. Felder billed Medicare and Medicaid

for an ophthalmic ultrasound that he claimed he performed on Patient I on March 1, 2013.

However, there are no records in Patient I’s file supporting this procedure or corroborating that it

ever occurred. Medicare and Medicaid paid $89.17 and $4.00, respectively, for this service.

Neither Medicare nor Medicaid would have paid for this ophthalmic ultrasound had it known

that it was either not performed at all and/or lacked any supporting documentation in the patient

file.

                                        CLAIMS FOR RELIEF

                                           FIRST CLAIM

           Violation of the False Claims Act: Presenting False Claims for Payment
                                  (31 U.S.C. § 3729(a)(1)(A))

        41.        The United States incorporates by reference each of the preceding paragraphs as

if fully set forth in this paragraph.

        42.        The Government seeks relief against Defendants under Section 3729(a)(1)(A) of

the False Claims Act.

        43.      By billing for fluorescein angiography procedures that were of such poor quality



                                                 11
              Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 12 of 14



so as to be worthless, Defendants knowingly caused false claims to be presented for

reimbursement to Medicare and Medicaid, in violation of 31 U.S.C. § 3729(a)(1)(A).

        44.     By reason of these false or fraudulent claims that Defendants caused to be

presented to Medicare and Medicaid, the United States has paid substantial Medicare and

Medicaid reimbursements to Defendants, and is entitled to recover treble damages plus a civil

monetary penalty for each false claim.

                                         SECOND CLAIM

           Violation of the False Claims Act: Presenting False Claims for Payment
                                  (31 U.S.C. § 3729(a)(1)(A))

        45.     The United States incorporates by reference each of the preceding paragraphs as if

fully set forth in this paragraph.

        46.     The Government seeks relief against Defendants under Section 3729(a)(1)(A) of

the False Claims Act.

        47.     By billing for ophthalmologic ultrasounds that were either not performed or not

supported by any medical record documentation, Defendants knowingly caused false claims to

be presented for reimbursement to Medicare and Medicaid, in violation of 31 U.S.C. §

3729(a)(1)(A)

        48.     By reason of these false or fraudulent claims that Defendants caused to be

presented to Medicare and Medicaid, the United States has paid substantial Medicare and

Medicaid reimbursements to Defendants, and is entitled to recover treble damages plus a civil

monetary penalty for each false claim.




                                                12
               Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 13 of 14




                                          THIRD CLAIM

                   Violation of the False Claims Act: Use of False Statements
                                    (31 U.S.C. § 3729(a)(1)(B))

         49.     The United States incorporates by reference each of the preceding paragraphs as if

fully set forth in this paragraph.

         50.     The Government seeks relief against Defendants under Section 3729(a)(1)(B) of

the False Claims Act.

         51.     As a result of billing for fluorescein angiography procedures that were of such

poor quality so as to be worthless, Defendants knowingly caused false records or statements to

be made that were material to getting false or fraudulent claims paid by Medicare and Medicaid,

in violation of 31 U.S.C. § 3729(a)(1)(B).

         52.     By reason of these false or fraudulent records or statements that Defendants

caused to made, the United States has paid substantial Medicare and Medicaid reimbursements to

Defendants, and is entitled to recover treble damages plus a civil monetary penalty for each false

claim.

                                        FOURTH CLAIM

                   Violation of the False Claims Act: Use of False Statements
                                    (31 U.S.C. § 3729(a)(1)(B))

         53.     The United States incorporates by reference each of the preceding paragraphs as if

fully set forth in this paragraph.

         54.     The Government seeks relief against Defendants under Section 3729(a)(1)(B) of

the False Claims Act.

         55.     By billing for ophthalmologic ultrasounds that were either not performed or not

supported by any medical record documentation, Defendants knowingly caused false records or



                                                 13
               Case 1:18-cv-09146 Document 1 Filed 10/05/18 Page 14 of 14



statements to be made that were material to getting false or fraudulent claims paid by Medicare

and Medicaid in violation of 31 U.S.C. § 3729(a)(1)(B).

         56.     By reason of these false or fraudulent records or statements that Defendants

caused to be made, the United States has paid substantial Medicare reimbursements to

Defendants, and is entitled to recover treble damages plus a civil monetary penalty for each false

claim.

                                      PRAYER FOR RELIEF

         WHEREFORE, the United States demands judgment against Defendants as follows:

A.       Treble the United States’ damages, in an amount to be established at trial, plus a penalty

for each false claim submitted or false record or statement made in violation of the False Claims

Act;

B.       Award of costs pursuant to 31 U.S.C. § 3792(a)(3); and

C.       Such further relief as is proper.


Dated:           New York, New York
                 October 5, 2018
                                                      GEOFFREY S. BERMAN
                                                      United States Attorney for the
                                                      Southern District of New York
                                                      Attorney for the United States



                                                   By: /s/ Jacob M. Bergman
                                                       BRANDON COWART
                                                       JACOB M.BERGMAN
                                                       Assistant United States Attorneys
                                                       86 Chambers Street, 3rd Floor
                                                       New York, NY 10007
                                                       Telephone: (212) 637-2693/2776
                                                       Email: brandon.cowart.@usdoj.gov
                                                               jacob.bergman@usdoj.gov




                                                 14
